___________

                           No. 95-1719
                           ___________


Elsie Marie Mayard,              *
                                 *
          Appellant,             *
                                 *   Appeal from the United States
     v.                          *   District Court for the
                                 *   District of Minnesota.
United States Immigration and    *
Naturalization Service,          *       [UNPUBLISHED]
                                 *
          Appellee.              *

                            __________

                  Submitted:    January 16, 1996

                       Filed: January 30, 1996
                             __________

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.

                           ___________


PER CURIAM.


     Elsie Marie Mayard appeals the district court's1 grant of
summary judgment to defendants in her discrimination action against
the United States Immigration and Naturalization Service (INS).
Having carefully reviewed the record and the parties' briefs, we
conclude that the judgment of the district court was correct.
Accordingly, we affirm. See 8th Cir. R. 47B.




     1
      The Honorable Richard H. Kyle, United States District Judge
for the District of Minnesota, adopting the report and
recommendations of the Honorable Ann D. Montgomery, United States
Magistrate Judge for the District of Minnesota.
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-